                                                                    ROYAL COURTS OF JUSTICE
   HM Courts                                                        GROUP
                                                                    Queen's Bench Division
   & Tribunals                                                      Foreign Process Section
                                                                    Room E14
   Service                                                          Royal Courts of Justice
                                                                    Strand, London
                                                                    WC2A2LL

                                                                    DX 44459 Strand

                                                                    T 020 7947 6920
                                                                    F 0B70 324 0025

Theodore Roosevelt Federal Courthouse                               Text Phone 18001 020 7947 6920
Emanuel Cellar Federal Courthouse                                   (Helpline for the deaf and hard of
                                                                    hearing)
225 Cadman Plaza East
                                                                    www.hmcourts-service.gov.uk
Brooklyn NY 11201
USA


                                                                    Our ref:


                                                                    Your ref:


                                                                    Date:       23 November 2020



Dear Sir,

I refer to your letter 18 November 2020 enclosing Letter of Request in the above
matter. Please note the following so that we can process this.

Our Civil Procedure Rules require an application to be made accompanied byevidence
and bythe Letter of Request (Rule 34.17). A draftorder is also required for the
court's use. The Civil Procedure Rules can be accessed on the www.iustice.qov.uk
 website; see http://www.iustice.aov.Uk/courts/procedure-rules/civil/rules/part34#ll for a
link to the relevant rule.


Most applicants for orders pursuantto letters of request instruct UK agents, i.e.
solicitors firms, to make the application on their behalf.



Yours faithfully,




Foreign Process Section
